187 F.2d 872
ANTHONY O'BOYLE, Inc., as owner of the barge Marlon E. Bulley,Libellant-Appellee,v.Scow LOUIS W. DOYLE, and Shamrock Towing Company, Inc.,Claimant-Respondent-Appellee, Tully & DiNapoll, Inc.,Reading Co. and Tug Patience,Respondents-Impleaded-Appellees, and The City of New York,Respondent-Impleaded-Appellant (and 2 other causes).THE MARION E. BULLEY.THE PATIENCE.
No. 171, Docket 21897.
United States Court of Appeals Second Circuit.
Argued March 5, 1951.Decided March 30, 1951.

John P. McGrath, Corporation Counsel, New York City, Joseph T. Caponigri, New York City, of counsel, for City of New York, respondent-impleaded-appellant.
Frank G. Colgan, Brooklyn, N. Y., for Anthony O'Boyle, Inc., libellant-appellee.
Alexander & Ash, New York City, Edward Ash, New York City, of counsel, for Shamrock Towing Company, Inc., libellant-respondent-appellee.
Hagen, Senecal & Eidenbach, New York City, John F. Quarto, New York City, of counsel, for Sinram Bros., Inc., libellant-appellee.
Macklin, Speer, Hanan & McKernan, New York City, Leo F. Hanan, New York City, of counsel, for Reading Co., respondent-appellee.
Hill, Rivkins & Middleton, New York City, Thomas H. Middleton, New York City, of counsel, for Tully & DiNapoli, In., respondent-appellee.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Byers, J., D.C., 91 F. Supp. 239.